290 F.2d 822
Paul T. HUTTON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 14388.
United States Court of Appeals Sixth Circuit.
June 2, 1961.

Paul T. Hutton, in pro. per.
John W. Morgan, U.S. Atty., Lexington, Ky., Jean L. Auxier, U.S. Atty., Lexington, Ky., on brief, for appellee.
Before McALLISTER, CECIL and WEICK, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on appellant's petition, filed pursuant to Title 28 U.S.C.A. 2255, to vacate sentences imposed for violations of Title 18 U.S.C.A. 371 and 472, and it appearing that appellant was represented in the District Court by a reputable lawyer of his own choosing and pleaded guilty to all counts of the indictment, and upon appellant's claim that the charges in the various counts were duplicitous; that appellant was without real benefit of the assistance of counsel; and that appellant pleaded guilty because coerced and intimidated by his own counsel and appellant having contended that he was entitled to a hearing on his motion to vacate his sentences; and ir appearing that the charges under the indictment were not duplicitous; that appellant was not denied assistance of counsel; that his plea was not brought about by coercion and intimidation of his own counsel; and that he is not entitled to a hearing on his motion to vacate, and the court being duly davised,


2
Now, therefore, it is ordered, adjudged and decreed that the order of the District Court denying appellant's motion to vacate, be, and is hereby, affirmed.